Citation Nr: 1440604	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1995 to November 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an April 2009 rating decision issued by the Regional Office (RO) in San Diego, California.  It was remanded for additional development in April 2012 and has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for schizoaffective disorder, rated 100 percent disabling.  He contends that he is in need of aid and attendance because he needs his wife to assist him 24 hours a day with his personal needs.  

A February 2009 psychiatric examination indicated that the Veteran was totally disabled by his service connected disability, intermittently unable to perform activities of daily living, and would benefit from the assistance of another person.  In April 2009 his psychiatrist indicated that the Veteran's wife acted as a "quasi-nursing aide" caring for the Veteran.  There are no treatment records in the claims file from after December 2009.

The Veteran was afforded a VA examination in June 2012.  At that time the examiner opined that the Veteran was not so helpless as to need the aid and attendance of another due to his psychiatric problems and was in fact "fully functional."  He was able to help with chores, perform errands such as grocery shopping, and engage in various leisure activities.  The examiner referenced various treatment records from 2011 in support of his opinion, but these are not in the claims file.
The assessments from February and April 2009 and the examination in June 2012 are dramatically different.  It would be helpful to have the Veteran's treatment records from December 2009 to the present time to ascertain his predominant level of functioning.  While the regulations governing aid and attendance benefits do not require a Veteran to have a "constant" need for assistance with basic daily activities, the need must be "regular" and it is not clear which assessment, the February 2009 assessment or the June 2012 assessment, best reflects the Veteran's "regular" capabilities.  A retrospective evaluation of the Veteran's capabilities from December 2008 to determine his predominant functional capacity would also be helpful.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from December 2009 to the present and associate them with the claims file.  If the records are unavailable, the efforts made to obtain them should be documented in the claims file, and VA should appropriately notify the Veteran.

2.  After the records referenced above are obtained, secure an opinion based on review of the claims file as to the Veteran's self-care capabilities from December 2008 to the present time.  The examiner should indicate whether the Veteran "regularly" was in need of the assistance of another person to care for himself or to protect himself from ordinary hazards during this period of time.  The examiner should consider both the February and April 2009 evaluations as well as the results of the June 2012 examination (in addition to the other evidence of record) and should reconcile the examinations to the extent possible.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 
  
Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



